In an action to declare void, as to plaintiff’s real property, a certain zoning ordinance of the Town of Ramapo and for related relief, defendants appeal from an order of the Supreme Court, Westchester County, dated December 16, 1968 and entered in Rockland County on December 27, 1968, which denied their motion to dismiss the complaint. The parties in their briefs state that a subsequent zoning ordinance was enacted by the town which contains the same provisions pertaining to respondent as are contained in the ordinance to which the complaint is addressed; previously this court declared the latter ordinance void because it was not timely entered in the Town Board’s minutes (Northern Operating Corp. v. Town of Ramapo, 31 A D 2d 822); however, since the parties to this appeal in their briefs have proceeded to argue other issues pertaining to the ordinance with respect to Special Term’s denial of appellants’ motion to dismiss respondent’s complaint, this court, in order to avoid dismissing the appeal as moot because of its earlier determination in Northern Operating Corp. v. Town of Ramapo (supra), will deem it that the parties have stipulated that the subsequent or corrected ordinance is before us on appeal. Order affirmed, without costs. No opinion. Beldoek, P. J., Christ, Brennan, Rabin and Kleinfeld, JJ., concur.